Citation Nr: 1312649	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  11-06 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD), from August 12, 2009 to May 5, 2011; and higher than 70 percent since May 6, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted the Veteran's claim for service connection for PTSD and assigned an initial 30 percent rating, effective from August 12, 2009.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

In September 2012, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  This development was accomplished.  In a January 2013 rating decision and supplemental statement of the case (SSOC), on remand, the AMC increased the rating for the Veteran's PTSD from 30 to 70 percent, but only retroactively effective from May 6, 2011, the date of a VA treatment session.  He has since continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In his March 2011 substantive appeal (VA Form 9) addressing his PTSD issue, the Veteran elected to have a Board videoconference hearing at the RO/Agency of Original Jurisdiction (AOJ).  He then confirmed his desire to have a videoconference hearing in a March 2012 statement.  Although the AOJ initially scheduled a Board hearing for June 2012, it was postponed pending AOJ consideration of additional evidence submitted by the Veteran.  The September 2012 Board remand requested the AOJ to contact the Veteran to determine whether he still wanted to appear at a videoconference hearing, following other development on remand.  

On remand, the Board observes that there is no indication that the Veteran has withdrawn his hearing request.  Consequently, the Board assumes that the Veteran continues to desire a videoconference hearing.  So the Veteran must be scheduled for a videoconference hearing, before deciding his appeal.  38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

Schedule a videoconference hearing before a Veterans Law Judge of the Board at the earliest opportunity. Notify the Veteran and his representative of the date, time and location of this hearing.  Put a copy of this letter in the claims file.  If the Veteran changes his mind and elects not to have this hearing, or fails to report for this hearing on the date it is scheduled, also document this in the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

